Citation Nr: 1808093	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

2. Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 through December 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  Jurisdiction is retained by the Regional Office in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2014.  The transcript is of record.

There are a few instances where the record indicates that the Veteran had withdrawn his appeal; however, these were followed almost immediately by a request for an increased rating.  To be most Veteran friendly, the Board interprets these to mean that the Veteran wishes to continue his claim for a higher rating.

The record indicates that the Veteran may have intended to release his representative; however, a formal withdrawal or dismissal has not been received.  Accordingly, the representation is still in effect.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the hearing in this case, VA examined the Veteran's knees.  The examiner indicated that the Veteran's condition had deteriorated and was painful with less motion.  He was also observed to be wearing knee braces, which is at least suggestive of instability.  The Veteran has not waived Regional Office consideration of this new, very relevant, evidence and is entitled to have the Regional Office consider the evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

Reconsider the evidence including the new examination report and adjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



